DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
Response to Amendment
Applicant filed a response and amended claims 1, 3, 8, 9, 11, 21, 26, 28, 34, and 44 on 10/04/2021.   
Claims 1-11, 21-44 are pending. Claims 21-25 and 27-36 are withdrawn. 

Claim Objections
Claim 44 is objected to because of the following informalities: 
It is unclear what the following limitation is intending to recite: “interrogating the some items that can be incorporated as articles 21 that can be usefully integrated with the vacuum bag.”

Amendments made to claim 44 are not properly noted (e.g., underlined). 
The limitation “the some items” should read --some items-- or  --items--. 
The limitation should eliminate “21.”
The claim should end with a period. 
	For examination purposes, Examiner will interpret the limitation above to recite “interrogating the laminate comprises operating the phased array” as recited in the Claims provided on 07/12/2021. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 5, 11, 26, 37, 40, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Georgeson ‘297 (PG-PUB 2007/0017297). 
Regarding claim 1, Georgeson teaches a process (Figure 5), comprising: 
placing a laminate comprising uncured fiber reinforced polymer onto a tool;
laying up a flexible ultrasonic transducer array [0020]-[0021] that is encapsulated in a gas-impermeable layer [0036], 
wherein the array may be mechanically clamped, adhesively bonded, or vacuum bagged down against the tool [0022], [0037]; 
laying up a vacuum bag atop the laminate, wherein the transducer array is underneath the vacuum bag [0037], [0038];
sealing the vacuum bag to the tool  [0037]-[0038];
drawing a vacuum on the laminate via the vacuum bag, removing gas between the integral ultrasonic transducers and the laminate [0039]; and
interrogating the laminate with the integral ultrasonic transducers [0043] and [0060]. 

Georgeson does not explicitly teach the vacuum bag includes integral ultrasonic transducers contained within, integral with, and directly in contact with a gas-impermeable layer.

Rydin teaches a process of producing a membrane for use as a vacuum bag (Figure 3), wherein the membrane is impermeable and can contain articles (Figure 5 and 6 and  [0051]-[0052]), such as a sensor [0052], [0053]. Rydin teaches the sensor can “float” within the membrane or can be fixedly incorporated (Figure 5 and [0053]). 
The components of a vacuum bag and an ultrasonic transducer array encapsulated in a gas-impermeable membrane are known in the prior art, as taught by Georgeson and Rydin. The only difference is the combination of these components into a single device by containing the sensor within the gas-impermeable layer of the vacuum bag. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the transducer array encapsulated in 

Georgeson ‘297 teaches a process of disposing ultrasonic sensors [0032] on a flexible sheet of material by metallic deposition, etching, bonding or attaching wires (Figure 1 and 2 and [0030]-[0031]). Georgeson ‘297 teaches the flexible sheet of material is placed adjacent a structure for inspecting a structure and determining whether a flaw is present [0029], [0031]. 
Both Georgeson in view of Rydin and Georgeson ‘297 discuss ultrasonic transducers or sensors contained within a flexible material. It would have been obvious to one of ordinary skill in the art to substitute the molding process for preparing the transducer-encapsulated vacuum bag of Georgeson in view of Rydin with the metallic deposition process of Georgeson ‘297, a functionally equivalent method of producing a transducer-encapsulated flexible sheet. 

Regarding claim 2, Georgeson in view of Rydin and Georgeson ‘297  teaches the process as applied to claim 1, further comprising: curing the laminate into a composite part, wherein interrogating the laminate with the integral ultrasonic transducers is performed while curing the laminate into a composite part (Georgeson, [0060]).

Regarding claim 5, Georgeson in view of Rydin and Georgeson ‘297  teaches the process as applied to claim 1, wherein the controller causes one of the transducer arrays to generate sound pulses that are transmitted through a front surface of the FRP part, and continues to the other one of the transducer arrays, wherein the controller causes the other one of the transducer arrays to measure the transmitted acoustic energy transmitted through the back wall of the FRP part, converting the PE data and/or TTU data into a data representation ( e.g., a C-scan) that identifies any structural inconsistencies in the FRP part (i.e., quantifying sizes of inconsistencies within the composite) (Georgeson, [0024]-[0028], [0044]-[0047]).  


placing a laminate comprising uncured fiber reinforced polymer onto a tool [0023];
laying up a flexible ultrasonic transducer array [0020]-[0021] that is encapsulated in a gas-impermeable layer [0036], 
wherein the array may be mechanically clamped, adhesively bonded, or vacuum bagged down against the tool [0022], [0037] and is transparent to ultrasound; 
laying up a vacuum bag atop the laminate, wherein the transducer array is underneath the vacuum bag [0037], [0038];
sealing the vacuum bag to the tool  [0037]-[0038];
drawing a vacuum on the laminate via the vacuum bag, removing gas between the integral  ultrasonic transducers and the laminate [0039]; and
interrogating the laminate with the integral ultrasonic transducers [0043] and [0060]. 

Georgeson does not explicitly teach (1) the vacuum bag includes integral ultrasonic transducers contained within, integral with, and directly in contact with a gas-impermeable layer and (2) a non-transitory computer readable medium embodying programmed instructions which are operable for performing a method when executed by a processor. 

As to (1), Rydin teaches a process of producing a membrane for use as a vacuum bag (Figure 3), wherein the membrane is impermeable and can contain articles (Figure 5 and 6 and  [0051]-[0052]), such as a sensor [0052], [0053]. Rydin teaches the sensor can “float” within the membrane or can be fixedly incorporated (Figure 5 and [0053]). 

The components of a vacuum bag and an ultrasonic transducer array encapsulated in a gas-impermeable membrane are known in the prior art, as taught by Georgeson and Rydin. The only difference is the combination of these components into a single device by containing the sensor within the gas-impermeable layer of the 

Georgeson ‘297 teaches a process of disposing ultrasonic sensors [0032] on a flexible sheet of material by metallic deposition, etching, bonding or attaching wires (Figure 1 and 2 and [0030]-[0031]). Georgeson ‘297 teaches the flexible sheet of material is placed adjacent a structure for inspecting a structure and determining whether a flaw is present [0029], [0031]. 
Both Georgeson in view of Rydin and Georgeson ‘297 discuss ultrasonic transducers or sensors contained within a flexible material for the purpose of inspecting a structure. It would have been obvious to one of ordinary skill in the art to substitute the process for preparing the transducer-encapsulated vacuum bag of Georgeson in view of Rydin with the metallic deposition process of Georgeson ‘297, a functionally equivalent method of producing a transducer-encapsulated flexible sheet. 

As to (2), to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.04).  
Therefore, it would have been obvious to one of ordinary skill in the art to automate the process of Georgeson and, therefore, program a non-transitory computer readable medium with programmed instructions of performing the automated process of Georgeson.

Regarding claim 26, Georgeson teaches a process (Figure 5), comprising: 
placing a laminate comprising uncured fiber reinforced polymer onto a tool;
laying up a flexible ultrasonic transducer array [0020]-[0021] that is encapsulated in a gas-impermeable layer [0036], 
, or vacuum bagged down against the tool [0022], [0037] and is transparent to ultrasound; 
laying up a vacuum bag atop the laminate, wherein the transducer array is underneath the vacuum bag [0037], [0038];
sealing the vacuum bag to the tool  [0037]-[0038];
drawing a vacuum on the laminate via the vacuum bag, removing gas between the integral  ultrasonic transducers and the laminate [0039]; and
interrogating the laminate with the integral ultrasonic transducers [0043] and [0060]. 

Georgeson does not explicitly teach the vacuum bag includes integral ultrasonic transducers contained within, integral with, and directly in contact with a gas-impermeable layer.

Rydin teaches a process of producing a membrane for use as a vacuum bag (Figure 3), wherein the membrane is impermeable and can contain articles (Figure 5 and 6 and  [0051]-[0052]), such as a sensor [0052], [0053]. Rydin teaches the sensor can “float” within the membrane or can be fixedly incorporated (Figure 5 and [0053]). 
The components of a vacuum bag and an ultrasonic transducer array encapsulated in a gas-impermeable membrane are known in the prior art, as taught by Georgeson and Rydin. The only difference is the combination of these components into a single device by containing the sensor within the gas-impermeable layer of the vacuum bag. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the transducer array encapsulated in a gas-impermeable layer of Georgeson with the vacuum bag of Georgeson, thereby producing an integral structure of sensor-vacuum bag as taught by Rydin to achieve the predictable result of interrogating the laminate and applying vacuum to the laminate.

Georgeson ‘297 teaches a process of disposing ultrasonic sensors [0032] on a flexible sheet of material by metallic deposition, etching, bonding or attaching wires (Figure 1 and 2 and [0030]-[0031]). Georgeson ‘297 teaches the flexible sheet of 

Both Georgeson in view of Rydin and Georgeson ‘297 discuss ultrasonic transducers or sensors contained within a flexible material. It would have been obvious to one of ordinary skill in the art to substitute the process for preparing the transducer-encapsulated vacuum bag of Georgeson in view of Rydin with the metallic deposition process of Georgeson ‘297, a functionally equivalent method of producing a transducer-encapsulated flexible sheet. 

Regarding claim 37, Georgeson in view of Rydin and Georgeson ‘297 teaches the medium as applied to claim 11, further comprising: curing the laminate into a composite part, wherein interrogating the laminate with the integral ultrasonic transducers is performed while curing the laminate into a composite part (Georgeson, [0060]).

Regarding claim 40, Georgeson in view of Rydin and Georgeson ‘297 teaches the process as applied to claim 11, wherein the controller causes one of the transducer arrays to generate sound pulses that are transmitted through a front surface of the FRP part, and continues to the other one of the transducer arrays, wherein the controller causes the other one of the transducer arrays to measure the transmitted acoustic energy transmitted through the back wall of the FRP part, converting the PE data and/or TTU data into a data representation ( e.g., a C-scan) that identifies any structural inconsistencies in the FRP part (i.e., quantifying sizes of inconsistencies within the composite) (Georgeson, [0024]-[0028], [0044]-[0047]).  

Regarding claim 43, Georgeson in view of Rydin and Georgeson ‘297 teaches the process as applied to claim 11, wherein the curing is performed in an autoclave (Georgeson, Figure 5 and [0038]). 

.

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Georgeson ‘297 (PG-PUB 2007/0017297), as applied to claim 1, in further view of Zhao (“Fabrication and characterization of aerosol-jet printed strain sensors for multifunctional composite structures” Smart Mater. Struct. 21 (2012) 115008).  
Regarding claim 3, Georgeson in view of Rydin and Georgeson ‘297 teaches the process as applied to claim 1, wherein the integral ultrasonic transducers are prepared by etching or metallic deposition (Georgeson, ‘297). 

 Georgeson in view of Rydin and Georgeson ‘297 does not explicitly teach gas-depositing the integral ultrasonic transducers onto the vacuum bag. 

 Zhao teaches a process of fabricating aerosol-jet printed strain sensors for multi-functional composite structures (Figure 1), wherein aerosol was carried by a gas flow to the deposition head (Page 2). Zhao teaches the gas-depositing process produces silver ink patterns onto a thermoplastic substrate (Figrue 1 and Page 3). 

Both Georgeson ‘297 and Zhao discuss metallic deposition for producing sensors. It would have been obvious to one of ordinary skill in the art to substitute the metallic deposition of Georgeson in view of Rydin and Georgeson ‘297 with the aerosol-jet deposition of Zhao, a functionally equivalent metallic deposition. 

	Regarding claim 4, Georgeson in view of Rydin, Georgeson ‘297, and Zhao teaches the process as applied to claim 3, further comprising: aborting the curing process if data reveals that the part will not pass inspection or foreign material is present in the fabricated laminate (Georgeson, [0046]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130), Georgeson ‘297 (PG-PUB 2007/0017297), and Zhao (“Fabrication and characterization of aerosol-jet printed strain sensors for multifunctional composite structures” Smart Mater. Struct. 21 (2012) 115008), as applied to claim 4, in further view of Georgeson ‘501 (PG-PUB 2009/0133501). 
Regarding claim 6, Georgeson in view of Rydin, Georgeson ‘297, and Zhao teaches the process as applied to claim 4, wherein the controller determines if inconsistencies exist by analyzing data acquired from the transducer array (Georgeson, [0024]-[0028], [0044]-[0047]) and if the PE data reveals that the composite part will not pass inspection due to inconsistencies or foreign material, the curing may be aborted (Georgeson, [0046]). 

Georgeson in view of Rydin, Georgeson ‘297, and Zhao does not explicitly teach identifying inconsistencies that are larger than a threshold size and generating an instruction to update a display device with a report that describes the inconsistencies that are larger than the threshold size.

Georgeson ‘501 teaches an array-based system of ultrasonic transducers for inspecting structures to identify unacceptable levels of porosity, microcracking or defects attributable to thermal damage (Figure 1, 3, and 10-12, [0033]-[0035]).  Georgeson ‘501 teaches an array control receives output from the ultrasonic transducers to quantify backscattered signals received by the transducers and determine if the levels are within a predefined threshold or if a respective location has an unacceptable degree of porosity, an unacceptable amount of microcracking, or an unacceptable amount of thermal damage [0043]-[0046]. Georgeson ‘501 teaches the value of the predefined threshold may vary, depending upon the application, the loads that are anticipated to be placed upon the structure and the tolerance of the structure and/or the application to the structural changes occasioned by porosity, microcracking or thermal damage, among other factors [0044]. Georgeson ‘501 teaches the computing 

Both Georgeson and Georgeson ‘501 discuss non-destructive investigation of structures utilizing ultrasonic transducers. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mechanism for determining if a part will not pass inspection as taught by Georgeson in view of Rydin, Georgeson ‘297, and Zhao with the controller configuration to compare the data from the transducer with a predefined threshold based on the application of the composite and determine if the levels of inconsistencies are above threshold values as taught by Georgeson ‘501, a functionally equivalent mechanism for determining if a controller if a composite fails inspection due to inconsistencies. One of ordinary skill in the art would have been motivated to incorporate the warning or alarm of Georgeson ‘501 to alert the operator of failed inspection. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Georgeson ‘297 (PG-PUB 2007/0017297), as applied to claim 1, in further view of Georgeson ‘289 (PG-PUB 2014/0360289).
Regarding claim 7, Georgeson in view of Rydin and Georgeson ‘297 teaches the process as applied to claim 1, wherein the location of the inconsistencies within the composite is determined based on input from the transducers. 

Georgeson in view of Rydin and Georgeson ‘297 does not explicitly teach quantify the depths of the inconsistencies. 

Georgeson ‘289 teaches non-destructive inspection of an object [0045], [0047] utilizing ultrasonic transducer [0048] to generate data about inconsistencies, such as the shape, size, and depth of the inconsistencies [0143]. 

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Georgeson ‘297 (PG-PUB 2007/0017297), as applied to claim 1, in further view of Georgeson ‘160 (PG-PUB 2015/0024160). 
Regarding claim 8, Georgeson in view of Rydin and Georgeson ‘297 teaches the process as applied to claim 1.

Georgeson in view of Rydin and Georgeson ‘297 does not explicitly teach the integral ultrasonic transducers comprise Micro-Electro-Mechanical Systems (MEMS) transducers. 

Georgeson ‘160 teaches MEMS-based (micro electromechanical) sensors, thin piezo-electric sensors or other transducers placed in the structure 20 may be used to receive the ultrasonic structural waves for purposes on analyzing the condition of the bondlines in the joint [0035], [0039]. 

Georgeson in view of Rydin and Georgeson ‘297 and Georgeson ‘160 both discuss utilizing ultrasonic transducers used to receive ultrasonic structural waves for purposes on analyzing the condition of the bondlines in the lap joint. It would have been obvious to one of ordinary skill in the art to substitute the ultrasonic transducers of Georgeson in view of Rydin and Georgeson ‘297 with the MEMS-based sensors of Georgeson ‘160, a functionally equivalent ultrasonic transducers. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Georgeson ‘297 (PG-PUB 2007/0017297), as applied to claim 1, in further view of Georgeson ‘152 (PG-PUB 2008/0223152). 
Regarding claim 9, Georgeson in view of Rydin and Georgeson ‘297 teaches the process as applied to claim 1, the integral ultrasonic transducers are arranged in a phased array comprising a plurality of transducer elements configured in a grid pattern (Georgeson, [0012]-[0015] and Figure 5). 

Georgeson in view of Rydin and Georgeson ‘297 does not explicitly teach the integral ultrasonic transducers are coupled via connectors within the gas-impermeable layer. 

Georgeson ‘152 teaches a system for nondestructive inspection utilizing ultrasonic sensors [0019] provided in a grid (Figure 2) formed with one or more of metallic deposition, etching, or bonding, wherein the sensors are electrically connected using a conductive ribbon (i.e., connector)  [0017]. 

Both Georgeson in view of Rydin and Georgeson ‘297 and Georgeson ‘152 teach a transducer array comprising ultrasonic transducers arranged in a grid pattern. It would have been obvious to one of ordinary skill in the art to substitute the ultrasonic transducers of Georgeson in view of Rydin and Georgeson ‘297 with the ultrasonic transducer of Georgeson ‘152, a functionally equivalent transducer array. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Georgeson ‘297 (PG-PUB 2007/0017297), as applied to claim 1, in further view of Lee (PG-PUB 2016/0121560). 
Regarding claim 10, Georgeson in view of Rydin and Georgeson ‘297 teaches the process as applied to claim 1, wherein a parting layer may be applied to the ply 

Georgeson in view of Rydin and Georgeson ‘297 does not explicitly teach laying up a layer of Fluorinated Ethylene Propylene (FEP) directly in contact with the laminate, wherein laying up the vacuum bag comprises placing the vacuum bag directly in contact with the layer of FEP.

Lee teaches a process of vacuum forming composite laminates, wherein a layer of FEP (fluorinated ethylene propylene) or similar release film is draped over the plies to isolate the plies [0045]. 

Both Georgeson and Lee discuss utilizing a parting layer to separate a vacuum bag from other materials. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed material of the parting layer of Georgeson in view of Rydin and Georgeson ‘297 with the FEP parting layer of Lee, a functionally equivalent parting layer for use in vacuum molding disposed over the plies. 

Claim 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Georgeson ‘297 (PG-PUB 2007/0017297), as applied to claim 11, in further view of Cumings (PG-PUB 2008/0210372). 
Regarding claim 38, Georgeson in view of Rydin and Georgeson ‘297 teaches the process as applied to claim 11, wherein inspection is performed during curing (i.e., before curing ends) (Georgeson, [0041] and [0046]).

 Georgeson in view of Rydin and Georgeson ‘297 does not explicitly teach interrogating the laminate during debulking of the laminate prior to curing the laminate. 



	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Georgeson in view of Rydin and Georgeson ‘297 with a debulking step to force any trapped air or gases from between the layers as taught by Cumings. One of ordinary skill in the art would have been motivated to perform ultrasonic inspection during the debulking (i.e., before curing ends) to reveal if the part will not pass inspection and abort curing as taught by Georgeson. 

	Regarding claim 39, Georgeson in view of Rydin, Georgeson ‘297, and Cumings teaches the process as applied to claim 38, further comprising: aborting the curing process if data reveals that the part will not pass inspection or foreign material is present in the fabricated laminate (Georgeson, [0046]). 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Georgeson ‘297 (PG-PUB 2007/0017297), as applied to claim 11, in further view of Georgeson ‘501 (PG-PUB 2009/0133501). 
Regarding claim 41, Georgeson in view of Rydin and Georgeson ‘297 teaches the process as applied to claim 11, wherein the controller determined if inconsistencies exist by analyzing data acquired from the transducer array (Georgeson, [0024]-[0028], [0044]-[0047]) and if the PE data reveals that the composite part will not pass inspection due to inconsistencies or foreign material, the curing may be aborted (Georgeson, [0046]). 



Georgeson ‘501 teaches an array-based system of ultrasonic transducers for inspecting structures to identify unacceptable levels of porosity, microcracking or defects attributable to thermal damage (Figure 1, 3, and 10-12, [0033]-[0035]).  Georgeson ‘501 teaches an array control receives output from the ultrasonic transducers to quantify backscattered signals received by the transducers and determine if the levels are within a predefined threshold or if a respective location has an unacceptable degree of porosity, an unacceptable amount of microcracking, or an unacceptable amount of thermal damage [0043]-[0046]. Georgeson ‘501 teaches the value of the predefined threshold may vary, depending upon the application, the loads that are anticipated to be placed upon the structure and the tolerance of the structure and/or the application to the structural changes occasioned by porosity, microcracking or thermal damage, among other factors [0044]. Georgeson ‘501 teaches the computing device can provide a warning, an alarm, or the like to the operator during the course of the inspection [0056]. 

Both Georgeson and Georgeson ‘501 discuss non-destructive investigation of structures utilizing ultrasonic transducers. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mechanism for determining if a part will not pass inspection as taught by Georgeson in view of Rydin with the controller configuration to compare the data from the transducer with a predefined threshold based on the application of the composite and determine if the levels of inconsistencies are above threshold values as taught by Georgeson ‘501, a functionally equivalent mechanism for determining if a controller if a composite fails inspection due to inconsistencies. One of ordinary skill in the art would have been motivated to incorporate the warning or alarm of Georgeson ‘501 to alert the operator of failed inspection. 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and and Georgeson ‘297 (PG-PUB 2007/0017297), as applied to claim 11, in further view of Georgeson ‘289 (PG-PUB 2014/0360289).
Regarding claim 42, Georgeson in view of Rydin and Georgeson ‘297 teaches the process as applied to claim 11, wherein the location of the inconsistencies within the composite is determined based on input from the transducers. 

Georgeson in view of Rydin and Georgeson ‘297 does not explicitly teach quantify the depths of the inconsistencies. 

Georgeson ‘289 teaches non-destructive inspection of an object [0045], [0047] utilizing ultrasonic transducer [0048] to generate data about inconsistencies, such as the shape, size, and depth of the inconsistencies [0143]. 

Both Georgeson and Georgeson ‘289 discuss determining the location of inconsistencies during non-destructive inspection of a structure utilizing an. ultrasonic transducer. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the mechanism for determining the location of inconsistencies as taught by Georgeson in view of Rydin and Georgeson ‘297 with specifying the depth of the inconsistencies as taught by Georgeson ‘289, a functionally equivalent location-based data obtained from ultrasonic inspection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HANA C PAGE/Examiner, Art Unit 1745